 



Exhibit 10.2
OPTION AGREEMENT
     THIS OPTION AGREEMENT (this “Agreement”) is made as of the 27th day of
March, 2008, by and among Taberna Capital Management, LLC, as collateral
manager, for and on behalf of the CDOs (as defined below) (“Taberna”), Beachwold
Partners, L.P., a Texas limited partnership and Robert Rothenberg (collectively
and individually, “Beachwold”), and Tarragon Corporation, a Nevada corporation
(“Tarragon”). William S. Friedman (“Mr. Friedman”), Lucy Friedman
(“Mrs. Friedman”), each individually and jointly as husband and wife (including
as tenants by the entireties) (“Mr. Friedman” and “Mrs. Friedman,” and
collectively the “Friedmans”) have signed to indicate their agreement to be
bound by the obligations of Beachwold under the provisions of Articles 2, 3 and
5 of this Agreement and to make certain representations, warranties and
covenants to and for the benefit of Taberna.
BACKGROUND
     WHEREAS, Tarragon has previously issued certain subordinated unsecured
notes (as the same may be amended, extended, supplemented, increased,
consolidated, renewed or otherwise modified or replaced from time to time, the
“Securities”) pursuant to the subordinated indentures and related documents
between Tarragon and The Bank of New York Trust Company, National Association
(successor to JPMorgan Chase Bank, National Association), as Trustee, dated as
of June 15, 2005, September 12, 2005, and March 1, 2006 (as the same may be
amended, extended, supplemented, increased, consolidated, renewed or otherwise
modified or replaced from time to time, the “Securities Indentures”).
     WHEREAS, Taberna is the collateral manager of (i) Taberna Preferred Funding
II, Ltd., holder of $37,500,000 of Securities, (ii) Taberna Preferred Funding
III, Ltd., holder of $27,500,000 of Securities, (iii) Taberna Preferred Funding
IV, Ltd., holder of $24,375,000 of Securities, (iv) Taberna Preferred Funding V,
Ltd., holder of $25,000,000 of Securities and (v) Taberna Preferred Funding VI,
Ltd., holder of $10,625,000 of Securities (collectively, the “CDOs”).
     WHEREAS, Beachwold and the Friedmans are shareholders of Tarragon.
     WHEREAS, pursuant to a letter agreement between Tarragon and Beachwold,
Tarragon has also issued the Existing Note (as defined below) to Beachwold.
     WHEREAS, Taberna and Beachwold have previously agreed pursuant to letter
agreements dated October 31, 2007, November 29, 2007, and January 8, 2008, that
for a period of days stated in each such letter, and ending on January 14, 2008
(the “Standstill Period”) (a) Taberna will not send (or cause to be sent to)
Tarragon a Notice of Default as provided under Section 5.1(c) of each of the
indentures for the Securities with respect to the Events of Default described in
such letter agreement (the “Existing Defaults”) and (b) it will cause each
holder of the Securities (or instruct J P Morgan) to waive the Defaults during
the Standstill Period.
     WHEREAS, Taberna is willing to grant the Option (as defined below) set
forth herein, on the terms set forth herein.
     NOW, THEREFORE, in consideration of the representations, warranties, and
agreements of the parties, and for good and valuable consideration, Beachwold,
Taberna, Tarragon and the

1



--------------------------------------------------------------------------------



 



Friedmans are willing to execute and deliver this Agreement, and do hereby agree
as follows intending to be legally bound:
ARTICLE I
DEFINED TERMS
1.01 The following terms shall have the meanings herein specified unless the
context otherwise requires (such meanings to apply to such terms in both the
singular and plural forms):
     “Affiliate” shall mean, with respect to a specified person, another person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the person specified.
     “Agreement” shall have the meaning set forth in the preamble.
     “Beachwold” shall have the meaning set forth in the preamble.
     “Control” shall mean, with respect to a specified person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such specified person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
     “Covenant Default” shall mean any Event of Default under, and as defined
in, the Securities Indentures arising under Section 5.1(c) of each Securities
Indenture due to Tarragon’s failure to comply with the financial covenants of
Sections 10.5(a) or 10.5(b) of any of the Securities Indentures at any time with
respect to any period ending on or prior to September 30, 2009.
     “Default” shall mean (a) an Event of Default under, and as defined in, the
Securities Indentures, other than the Existing Defaults or any existing or
future Covenant Defaults or (b) Tarragon or Beachwold shall default in the due
performance or observance by it of any term, covenant or agreement contained in
the Subordination Agreement or this Agreement.
     “Existing Defaults” shall have the meaning provided in the Background
Section.
     “Existing Note” means, collectively, (a) the letter agreement dated
January 7, 2008, among Tarragon and Beachwold, (b) the unsecured promissory note
dated January 7, 2008, made by Tarragon in favor of Beachwold Partners, L.P. in
the original principal amount of $26,032,861.12 and (c) the unsecured promissory
note dated January 7, 2008, made by Tarragon in favor of Robert Rothenberg in
the original principal amount of $10,000,000.00, as each may be amended,
extended, supplemented, increased, consolidated, renewed or otherwise modified
or replaced from time to time.
     “Friedmans” shall have the meaning set forth in the preamble
     “Grant Date” shall have the meaning set forth in Section 2.01.
     “Mr. Friedman” shall have the meaning set forth in the preamble.

2



--------------------------------------------------------------------------------



 



     “Mrs. Friedman” shall have the meaning set forth in the preamble.
     “Option” shall have the meaning set forth in section 2.01.
     “Option Notice” shall have the meaning set forth in Section 3.01.
     “Option Holder” shall have the meaning set forth in Section 2.01.
     “Permitted Indebtedness” shall mean secured, unsecured, mezzanine or
similar indebtedness for borrowed money incurred from Tarragon’s existing
lenders (including Beachwold) or other lenders that are not Affiliates and that
are similar to lenders with which Tarragon has existing relationships that,
subject in all respects to Section 2.08 of the Subordination Agreement (except
as expressly provided in the Subordination Agreement), (a) is expressly
subordinated to the Securities by its terms, (b) is trade debt incurred in the
ordinary course of business, (c) [INTENTIONALLY DELETED], (d) is incurred to
extend, refinance or replace any indebtedness existing as of the date of this
Agreement or otherwise constitutes Permitted Indebtedness, (e) is a guarantee of
project-level indebtedness incurred in the ordinary course of Tarragon’s
business consistent with past practices by wholly owned subsidiaries of Tarragon
or joint venture investments with a non-Affiliate of Tarragon, (f) is incurred
directly or as a guarantee of any deficiency indebtedness resulting from the
sale or disposition of mortgaged property for less than the indebtedness secured
by such property by wholly owned subsidiaries of Tarragon or joint venture
investments with a non-Affiliate of Tarragon or (g) is incurred with the prior
written consent of Taberna; provided that the total amount of the consolidated
indebtedness of Tarragon outstanding at any time does not exceed an amount equal
to 80% of the consolidated indebtedness of Tarragon as of September 30, 2007,
without the prior written consent of Taberna.
     “Purchase Price” shall have the meaning set forth in Section 3.01.
     “Securities” shall have the meaning set forth in the Background section.
     “Securities Act” shall have the meaning set forth in Section 4.01(j).
     “Securities Documents” shall mean the Securities Indentures, the
Securities, the Securities Purchase Agreements and each other agreement,
instrument or other document executed or delivered in connection therewith.
     “Securities Indentures” shall have the meaning provided in the Background
Section.
     “Securities Purchase Agreements” shall mean, collectively, (a) the Purchase
Agreement dated as of June 15, 2005, between Tarragon and Merrill Lynch
International, (b) the Purchase Agreement dated as of September 12, 2005,
between Tarragon and Merrill Lynch International and (c) the Purchase Agreement
dated as of March 1, 2006, among Tarragon, Taberna Preferred Funding IV, Ltd.
and Merrill Lynch International.
     “SEC” shall have the meaning set forth in Section 5.01(j).
     “Settlement Date” shall have the meaning set forth in Section 3.01.
     “Standstill Period” shall have the meaning set forth in the Background
section.

3



--------------------------------------------------------------------------------



 



     “Subordination Agreement” shall mean the agreement of even date herewith,
between Taberna, Tarragon, Beachwold and the Friedmans.
     “Taberna” shall have the meaning set forth in the preamble and shall
include all Taberna Affiliates.
     “Tarragon” shall have the meaning set forth in the preamble and shall
include all Tarragon Affiliates.
ARTICLE II
OPTION GRANT
2.01 Grant: Taberna hereby grants to Beachwold (together with permitted
successors and assigns, the “Option Holder”), effective as of March 20, 2007
(the “Grant Date”), an option to purchase all, but not less than all, of the
Securities (the “Option”), exercisable as set forth in, and subject to the terms
and conditions of, this Agreement.
2.02 Exercisability of Option: Provided that neither Tarragon nor Beachwold is
in Default at the time of proposed exercise:
     (a) On the Grant Date, the Option shall vest and be exercisable with
respect to all, but not less then all the Securities. Beginning on the Grant
Date through and including August 2, 2008, the Option Holder shall have the
right to exercise the Option at a price of sixty percent (60%) of the Securities
face value, plus accrued but unpaid interest.
     (b) Beginning on August 3, 2008, through and including September 16, 2008,
the Option Holder shall have the right to exercise the Option at a price of
sixty-five percent (65%) of the Securities face value, plus accrued but unpaid
interest.
     (c) Beginning on September 17, 2008, through and including November 1,
2008, the Option Holder shall have the right to exercise the Option at a price
of seventy percent (70%) of the Securities face value, plus accrued but unpaid
interest.
     (d) Beginning on November 2, 2008, through and including December 15, 2008,
the Option Holder shall have the right to exercise the Option at a price of
seventy-five percent (75%) of the Securities face value, plus accrued but unpaid
interest.
2.03 Option Termination: The Option shall terminate upon the first to occur:
     (a) termination of, or default by Tarragon or Beachwold under, the
Subordination Agreement;
     (b) the later of (i) December 15, 2008, or (ii) the Settlement Date (as
defined below) specified in the Option Notice (as defined below) delivered in
connection with an exercise of the Option in accordance with Sections 2.02(d)
and 3.01 of this Agreement shall have occurred;

4



--------------------------------------------------------------------------------



 



     (c) A voluntary or involuntary proceeding shall be commenced or a petition
shall be filed seeking (A) winding up, liquidation, reorganization or other
relief in respect of Tarragon or its debts, or of a substantial part of its
assets, under any bankruptcy, insolvency, receivership or similar law now or
hereinafter in effect; (B) receiver, trustee, custodian, sequestrator,
conservator or similar official for either Tarragon or for a substantial part of
its assets in connection with any winding up, liquidation, reorganization or
other relief under any bankruptcy, insolvency, receivership or similar law, and
in any such case, such proceeding or petition shall continue undismissed for
60 days; or an order or decree approving or ordering any of the foregoing shall
be entered; or Tarragon or its assets shall become subject to any event that,
under the applicable laws has an analogous effect to any of the foregoing;
     (d) the date on which Tarragon fails to make a payment on the Securities;
and
     (e) Tarragon incurs any unsecured, mezzanine or similar indebtedness for
borrowed money that is not Permitted Indebtedness.
ARTICLE III
EXERCISE OF OPTION
3.01 Method of Exercise and Payments: Subject to the conditions set forth in
this Agreement, the Option may be exercised by the Option Holder providing ten
(10) days prior written notice (the “Option Notice”) to Taberna of its intent to
exercise the Option, and paying the face value of the Securities (minus the
applicable discount as set forth in Section 2.02) (the “Purchase Price”). The
Purchase Price shall be paid in cash or readably available funds via federal
wire to Taberna or its designee on the date of settlement, which shall be not
more then twenty (20) days after Taberna’s receipt of the Option Notice (the
“Settlement Date”). For the avoidance of doubt, the exercise of the Option for
all purposes under this Agreement shall be deemed to have occurred upon delivery
of the Option Notice in accordance with this Section 3.01.
3.02 Transfer of Securities. Taberna shall cause the CDO trustee on the
Settlement Date deliver to the Option Holder the Securities properly endorsed
over to the Option Holder or its designee, if in paper form; if not in paper
form then Taberna will sign the applicable transfer documents relating to the
Securities and instruct its transfer agent to make such transfer.
     3.03 Weekends and Holidays. In the event the date for exercise of any
Option under this Agreement is a Saturday, Sunday, or legal holiday in the State
of New York, such option may be exercised on the next succeeding date which is
not a Saturday, Sunday or legal holiday, provided that all other conditions
precedent to such exercise have been satisfied prior to the original exercise
date.
ARTICLE IV
TABERNA REPRESENTATIONS
4.01. Taberna hereby represents and warrants to each of Tarragon and Beachwold,
which representations and warranties are true in all respects as of the date
hereof and as of the Settlement Date, as follows:

5



--------------------------------------------------------------------------------



 



     (a) Taberna is duly organized, validly existing and in good standing under
the laws of the state of its organization;
     (b) Taberna has full power, authority, capacity and legal right to execute,
deliver, perform and observe the provisions of this Agreement and to carry out
the transactions contemplated hereby and thereby;
     (c) the execution, delivery and performance of this Agreement have been
duly authorized by all necessary action of Taberna and the CDOs;
     (d) the execution, delivery and performance of this Agreement by Taberna
constitute the valid and binding obligation of Taberna enforceable against
Taberna in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law);
     (e) there is no suit, action, claim, investigation or inquiry by any
governmental or regulatory authority, and no legal, administrative or
arbitration proceeding pending or, to Taberna’s knowledge, threatened against
Taberna or the CDOs with respect to the execution, delivery and performance of
this Agreement or the documents, instruments and agreements, and transactions
contemplated hereby;
     (f) neither the execution, delivery or performance by Taberna of this
Agreement nor compliance by it with the terms and provisions hereof (i) will
contravene any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or governmental instrumentality; or
(ii) will conflict or be inconsistent with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any lien upon any of the property or assets of Taberna or the CDOs pursuant to
the terms of any indenture, mortgage, mortgage, credit agreement, loan
agreement, partnership agreement or any other agreement, contract or instrument
to which Taberna is a party or by which it or any of its property or assets is
bound or to which it may be subject;
     (g) no consent approval, authorization or other action by, or filing with
or notification to, any governmental or regulatory authority or other third
party is required to be made or obtained by Taberna or the CDOs in connection
with the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby;
     (h) The CDOs have good title to and are the sole owners and holders of the
Securities, free and clear of any assignment, charge, lien, pledge or security
interest in favor of another person and, upon the settlement of any exercise of
the Option contemplated hereby, the Option Holder will have good title to the
Securities, free and clear of any assignment, charge, lien, pledge or security
interest in favor of another person. Taberna has and, upon any exercise of the
Option contemplated hereby will have, full power and authority on behalf of the
CDOs to sell, assign, transfer and deliver the Securities and its rights under
the Securities Documents;
     (i) (i) the CDOs are the holders of 100% of the Securities, (ii) Taberna
has been authorized by the CDOs to execute, deliver and perform this Agreement
and the Subordination

6



--------------------------------------------------------------------------------



 



Agreement on behalf of the CDOs and (iii) by Taberna’s execution hereof and
thereof, this Agreement constitute valid and binding obligations of the CDOs
enforceable against the CDOs in accordance with their respective terms, subject
to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law); and
     (j) neither Taberna nor any person acting on its behalf, has directly or
indirectly, made offers or sales of the Securities, or solicited offers to buy
the Securities, under circumstances that would require the registration of any
of the Securities under the Securities Act of 1933, as amended (the “Securities
Act”).
ARTICLE V
REPRESENTATIONS OF BEACHWOLD AND THE
FRIEDMANS AND TARRAGON
5.01 Beachwold and the Friedmans hereby represent and warrant to Taberna, which
representations and warranties are true in all respects as of the date hereof
and as of the Settlement Date, as follows:
     2.03.1.1 Beachwold is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, with the limited partnership
power and authority to own and operate its business as presently conducted,
except where the failure to be or have any of the foregoing would not reasonably
be expected to have a material adverse effect on Beachwold and it Affiliates
taken as a whole;
     2.03.1.2 the address of Beachwold’s principal place of business is as set
forth in Section 6.01 hereto;
     2.03.1.3 the address of the Friedmans’ principal residence is as set forth
in Section 6.01 hereto.
     2.03.1.4 Beachwold has the requisite limited partnership power, authority,
capacity and legal right to execute, deliver, perform and observe the provisions
of this Agreement and to carry out the transactions contemplated hereby and
thereby;
     2.03.1.5 The execution, delivery and performance of this Agreement have
been duly authorized by all necessary limited partnership action of Beachwold;
     2.03.1.6 The execution, delivery and performance of this Agreement by
Beachwold constitute the valid and binding obligation of Beachwold enforceable
against Beachwold in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting rights of creditors generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law);
     2.03.1.7 neither the execution, delivery or performance by Beachwold of
this Agreement nor compliance by it with the terms and provisions hereof
(i) will contravene any provision of any law, statute, rule or regulation or any
order, writ, injunction or decree of any court or governmental instrumentality
or (ii) will conflict or be inconsistent with or

7



--------------------------------------------------------------------------------



 



result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any lien upon any of the property or
assets of Beachwold pursuant to the terms of any indenture, mortgage, mortgage,
credit agreement, loan agreement, partnership agreement or any other agreement,
contract or instrument to which Beachwold is a party or by which it or any of
its property or assets is bound or to which it may be subject;
     2.03.1.8 no consent approval, authorization or other action by, or filing
with or notification to, any governmental or regulatory authority or other third
party is required to be made or obtained by Beachwold or the Friedmans in
connection with the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby;
     2.03.1.9 Beachwold is a “qualified purchaser” as that term is defined in
Section 2(a)(51) of the Investment Company Act of 1940, or a “Qualified
Institutional Buyer,” as that term is defined in Rule 144A of the Securities
Act; Beachwold was not formed for the specific purpose of purchasing the Option;
     2.03.1.10 each of Beachwold and the Friedmans understands that neither the
United States Securities and Exchange Commission (“SEC”) nor any securities
commission or other governmental authority of any state, country or other
jurisdiction has approved the issuance of the Securities or passed upon or
endorsed the merits of the Securities or this Agreement, or confirmed the
accuracy or adequacy this Agreement;
     2.03.1.11 Beachwold is purchasing the Option and, upon the settlement of
any exercise of the Option, will purchase the Securities, for its own account
for investment purposes only, not as a nominee or agent and not with a view to
the resale or distribution of any part thereof;
     2.03.1.12 each of Beachwold and the Friedmans understands that the Option
and, upon the settlement of any exercise of the Option, the Securities, may be
“restricted securities” as such term is defined in Rule 144 under the Securities
Act and have not been, and will not be, registered under the Securities Act or
registered or qualified under any state securities law, and may not be, directly
or indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom;
     2.03.1.13 each of Beachwold and the Friedmans acknowledges that it is able
to bear the economic risks of an investment in the Securities for an indefinite
period of time, and that its overall commitment to investments that are not
readily marketable is not disproportionate to its net worth;
     2.03.1.14 each of Beachwold and the Friedmans has such knowledge,
sophistication and experience in financial, tax and business matters in general,
and investments in securities in particular, that it is capable of evaluating
the merits and risks of an investment in the Securities, and has made such
investigations in connection herewith as it deemed necessary or desirable so as
to make an informed investment decision without

8



--------------------------------------------------------------------------------



 



relying upon the Taberna for legal or tax advice related to an investment in the
Securities; and
     2.03.1.15 each of Beachwold and the Friedmans acknowledges that it has had
access to and has reviewed all documents and records, that it has deemed
necessary in order to make an informed decision with respect to purchasing and
exercising the Option; that it has had the opportunity to ask representatives of
Taberna certain questions and request certain additional information regarding
the terms and conditions of such investment and has had any and all such
questions and requests answered to its satisfaction; and that it understands the
risks and other considerations relating to such investment.
5.02 Tarragon hereby represents and warrants to Taberna, which representations
and warranties are true in all respects as of the date hereof and as of the
Settlement Date, as follows:
     (a) Tarragon is duly organized, validly existing and in good standing under
the laws of the State of Nevada, with the corporate power and authority to own
and operate its business as presently conducted, except where the failure to be
or have any of the foregoing would not reasonably be expected to have a material
adverse effect on Tarragon and it Affiliates taken as a whole;
     2.03.1.16 the address of Tarragon’s principal place of business is as set
forth in Section 6.01 hereto;
     2.03.1.17 Tarragon has the requisite corporate power, authority, capacity
and legal right to execute, deliver, perform and observe the provisions of this
Agreement and to carry out the transactions contemplated hereby and thereby;
     2.03.1.18 the execution, delivery and performance of this Agreement have
been duly authorized by all necessary corporate action of Tarragon;
     2.03.1.19 the execution, delivery and performance of this Agreement by
Tarragon constitute the valid and binding obligation of Tarragon enforceable
against Tarragon in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law);
     2.03.1.20 neither the execution, delivery or performance by Tarragon of
this Agreement nor compliance by it with the terms and provisions hereof
(i) will contravene any provision of any law, statute, rule or regulation or any
order, writ, injunction or decree of any court or governmental instrumentality;
or (ii) will conflict or be inconsistent with or result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any lien upon any of the property or assets of Tarragon pursuant to
the terms of any indenture, mortgage, mortgage, credit agreement, loan
agreement, partnership agreement or any other agreement, contract or instrument
to which Tarragon is a party or by which it or any of its property or assets is
bound or to which it may be subject;

9



--------------------------------------------------------------------------------



 



     2.03.1.21 no consent approval, authorization or other action by, or filing
with or notification to, any governmental or regulatory authority or other third
party is required to be made or obtained by Tarragon in connection with the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby;
     2.03.1.22 Tarragon is a “qualified purchaser” as that term is defined in
Section 2(a)(51) of the Investment Company Act of 1940, or a “Qualified
Institutional Buyer,” as that term is defined in Rule 144A of the Securities
Act; Tarragon was not formed for the specific purpose of purchasing the Option;
     2.03.1.23 Tarragon understands that neither the SEC nor any securities
commission or other governmental authority of any state, country or other
jurisdiction has approved the issuance of the Securities or passed upon or
endorsed the merits of the Securities or this Agreement, or confirmed the
accuracy or adequacy this Agreement;
     2.03.1.24 Tarragon understands that the Option and, upon the settlement of
any exercise of the Option, the Securities, may be “restricted securities” as
such term is defined in Rule 144 under the Securities Act and have not been, and
will not be, registered under the Securities Act or registered or qualified
under any state securities law, and may not be, directly or indirectly, sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
without registration under the Securities Act and registration or qualification
under applicable state securities laws or the availability of an exemption
therefrom;
     2.03.1.25 Tarragon acknowledges that it is able to bear the economic risks
of an investment in the Securities for an indefinite period of time, and that
its overall commitment to investments that are not readily marketable is not
disproportionate to its net worth;
     2.03.1.26 Tarragon has such knowledge, sophistication and experience in
financial, tax and business matters in general, and investments in securities in
particular, that it is capable of evaluating the merits and risks of an
investment in the Securities, and has made such investigations in connection
herewith as it deemed necessary or desirable so as to make an informed
investment decision without relying upon the Taberna for legal or tax advice
related to an investment in the Securities; and
     2.03.1.27 Tarragon acknowledges that it has had access to and has reviewed
all documents and records that it has deemed necessary in order to make an
informed decision with respect to the execution of this Agreement; that it has
had the opportunity to ask representatives of Taberna certain questions and
request certain additional information regarding the terms and conditions of an
investment in the Securities and has had any and all such questions and requests
answered to its satisfaction; and that it understands the risks and other
considerations relating to an investment in the Securities.
ARTICLE VI
MISCELLANEOUS
6.01. Notices. All notices requested hereunder or pertaining hereto shall be in
writing, shall be deemed delivered and effective upon the earlier of
(a) delivery, or (b) refusal of the addressee to accept delivery or failure of
delivery after at least one attempt, in each case under this clause (b) as

10



--------------------------------------------------------------------------------



 



such events are recorded in the ordinary business records of the delivery
entity, if such notice is sent by a nationally recognized express courier
service, with all charges prepaid or charged to the sender’s account, or by the
United States Postal Service, certified or registered, return receipt requested,
and with all postage and other charges prepaid, in either case to the applicable
addresses as set forth in this Agreement, and shall be addressed as follows:

     
If to Beachwold:
  Beachwold Partners, LP
 
  3100 Monticello Avenue, Suite 200
 
  Dallas, TX 75205
 
  Attention: Kathryn Mansfield
 
   
With a copy to:
  William S. Friedman
 
  423 West 55th Street, 12th Floor
 
  New York, New York 10019
 
   
If to Tarragon:
  Tarragon Corporation
 
  423 West 55th Street, Floor 12
 
  New York, NY 10019
 
  Attention: Robert Rothenberg
 
   
With a copy to:
  Tarragon Corporation
 
  3100 Monticello Avenue, Suite 200
 
  Dallas, TX 75205
 
  Attn: Kathryn Mansfield
 
   
If to the Friedmans:
  William S. Friedman
 
  423 West 55th Street, 12th Floor
 
  New York, New York 10019
 
   
If to Taberna:
  Taberna Capital Management, LLC
 
  2929 Arch Street, 17th Floor
 
  Philadelphia, PA 19104
 
  Attention: Raphael Licht
 
   
With a copy to:
  Spector Gadon & Rosen, PC
 
  1635 Market Street
 
  Philadelphia, PA 19103
 
  Attention: Paul Rosen

or to each such party at such other addresses as such party may designate in a
written notice to the other parties.
6.02 Modification. No provision of this Agreement may be changed, waived,
discharged or terminated orally, by telephone or by any other means except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.
6.03 WAIVER OF JURY TRIAL. THE PARTIES HERETO EXPRESSLY AND UNCONDITIONALLY
WAIVE, IN CONNECTION WITH ANY SUIT, ACTION OR

11



--------------------------------------------------------------------------------



 



PROCEEDING RELATING TO THIS AGREEMENT, ANY AND EVERY RIGHT IT/HE/SHE MAY HAVE TO
A TRIAL BY JURY.
6.04 Governing Law.
     (a) This Agreement was negotiated in the State of New York and made and
accepted in the State of New York which jurisdiction the parties agree has a
reasonable and substantial relationship to the parties and to the underlying
transaction embodied hereby, and in all respects, including, without limiting
the generality of the foregoing, matters of enforceability, construction,
interpretation, validity and performance, this Agreement and the obligations
arising hereunder shall be governed by, and construed and enforced in accordance
with, the local law of the State of New York and any applicable law of the
United States of America. To the fullest extent permitted by law, the parties
hereby unconditionally and irrevocably waive any claim to assert that the law of
any other jurisdiction governs this Agreement.
     (b) Any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted in any Federal or state court in the State of New
York and the parties waive any objection which it may now or hereafter have to
the laying of venue of any such suit, action or proceeding, and hereby
irrevocably submits to the jurisdiction of any such court in any suit, action or
proceeding.
6.05 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original. Such counterparts shall constitute
but one and the same instrument and shall be binding upon, and shall inure to
the benefit of, each of the undersigned individually as fully and completely as
if all had signed one instrument.
6.06 Entire Agreement; Successors and Assigns. This Agreement and the
Subordination Agreement constitute the entire understanding between the parties
hereto concerning the subject matter of this Agreement. All representations,
warranties, terms, conditions and provisions of this Agreement shall be binding
upon and inure to the benefit of the respective representatives, successors and
permitted assigns of the parties hereto.
6.07 Assignability
     (a) Provided that no Default has occurred, other than the Existing Defaults
or any existing or future Covenant Defaults, the Option Holder shall have the
right to assign the Option with prior written notice to Taberna, provided that
(i) none of the events or conditions listed in Section 2.03 shall have occurred
and be existing and (ii) the transfer satisfies the requirements set forth in
the legend on the Securities. In addition, the Option may not be assigned or
otherwise transferred unless the Option has been registered under the Securities
Act and any applicable state or other securities laws or unless an exemption
from such registration is available. If the Option Holder is relying upon an
exemption from the registration requirements of the Securities Act and any
applicable state or other securities laws, the Option Holder shall furnish
Taberna with an opinion of counsel as Taberna may reasonably request that such
assignment is exempt from registration under the Securities Act and will not
otherwise violate applicable Federal, state or foreign law, such counsel and
opinion to be reasonably satisfactory to Taberna.
     (b) Notwithstanding Section 6.07(a), Taberna hereby expressly consents to
the assignment of the Option by the Option Holder to Tarragon at any time after
the execution of this

12



--------------------------------------------------------------------------------



 



Agreement and agrees that such transfer shall not require prior written notice
or an opinion of counsel required by Section 6.07(a); provided that Tarragon and
the Option Holder agree to provide Taberna with notice that such transfer has
been consummated.
6.08 Third Party Beneficiaries. Nothing contained in this Agreement shall be
deemed to indicate that this Agreement has been entered into for the benefit of
any person other than the parties hereto.
6.09 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
6.10 Incorporation of Background. The parties hereto acknowledge the accuracy of
each statement in the Background Section of this Agreement, and agree that each
statement in that Background section shall be a legally binding and operative
part of this Agreement.
6.11 Obligation to Pay Attorneys’ Fees, Costs and Expenses. Tarragon, Beachwold
and the Friedmans agree jointly and severally that they will pay to Taberna up
to $___(inclusive of any fees and other costs and expenses incurred by Taberna
in connection with the Subordination Agreement) of documented reasonable
attorneys’ fees and other out-of-pocket costs and expenses incurred by Taberna
in connection with the negotiation and preparation or this Agreement, or
otherwise in connection with the performance of this Agreement and/or the
transactions contemplated hereby.
6.12 Press Releases and Public Announcements. Except as the disclosing party may
determine to be required by applicable law or any listing agreement with any
national securities exchange or The NASDAQ Stock Market, so long as this
Agreement is in effect, the parties shall consult with each other before issuing
any press release or otherwise making public statements with respect to this
Agreement, the Subordination Agreement and the transactions contemplated hereby
and thereby and shall not issue any press release or make any public
announcement relating to the subject matter of this Agreement without the prior
written approval of the other party (which written approval shall not be
unreasonably withheld or delayed).
6.13 Survival. All of the representations and warranties of the parties
contained in this Agreement shall survive the signing of this Agreement and the
performance of the transactions described in it.
6.14 Construction. The language in this Agreement shall be construed as a whole
according to its fair meaning, strictly neither for nor against any party, and
without implying a presumption that its terms shall be more strictly construed
against one party by reason of the rule of construction that a document is to be
construed more strictly against the person who drafted it. Any capitalized terms
used in this Agreement but which are not defined in it shall have the meaning
ascribed to them in the Subordination Agreement. In the event of any
inconsistency between this Agreement, on the one hand, and the terms of any of
the Securities or the Securities Indentures, on the other hand, the provisions
of this Agreement shall control. Any reference in this Agreement or in the
Subordination Agreement to amounts owed to Taberna shall mean amounts owed to
the holders of the Securities for which Taberna is Collateral Manager under the
terms of the CDOs.

13



--------------------------------------------------------------------------------



 



6.15 Effect of Headings. The subject headings of the sections and subsections of
this Agreement are included for convenience only and shall not affect the
construction or interpretation of any of its provisions.
6.16 Further Actions. At any time and from time to time after the date of
execution of this Agreement, each party shall, without further consideration,
take such actions and execute and deliver such documents as the other party may
reasonably request to carry out the transactions contemplated by this Agreement.
6.17 Cross Default. Any Default shall constitute an Event of Default under, and
as defined in, the Securities Indentures, as a result of which any Senior Party
may exercise any and all of its rights and remedies under the Securities
Indentures, and any of its rights and remedies at law or in equity.
[Signature blocks on next page]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day
and year first above written.
Grant Date: March 27, 2008

            TABERNA CAPITAL MANAGEMENT,
LLC, as collateral manager
      By:   /s/ Raphael Licht       Name:  Raphael Licht      Title:  Secretary 
   

         
ACCEPTED:
   
 
        BEACHWOLD PARTNERS, LP    
 
       
By:
  /s/ William S. Friedman
 
   
Name:
  William S. Friedman    
Title:
  General Partner    
 
        /s/ Robert Rothenberg           Robert Rothenberg    
 
        TARRAGON CORPORATION    
 
       
By:
  /s/ Charles D. Rubenstein    
 
       
Name:
  Charles D. Rubenstein    
Title:
  Executive Vice President    

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



The undersigned Affiliates of Junior Lender, William Friedman and Lucy Friedman,
each individually and jointly and severally, and as husband and wife and as
tenants by the entireties, have signed to indicate their agreement to be bound
by the provisions of Articles 2, 3 and 4 of this Agreement, to guarantee the
performance of this Agreement by Borrower and Junior Lender (which, for purposes
of clarity, does not include the obligations of Borrower under the Securities
Documents, including the repayment of the Senior Indebtedness), to be
responsible for the performance or compliance with this Agreement by all members
of the Friedman Family who are not parties to this Agreement (including the
granting of all consents and agreements purported to be granted pursuant to this
Agreement), and to make the representations, warranties and covenants to and for
the benefit of Senior Lender stated in those sections as fully as if they were
parties to this Agreement..

                  /s/ William S. Friedman       William S. Friedman             
      /s/ Lucy Friedman       Lucy Friedman           

 